Title: From Thomas Jefferson to James Monroe, 14 January 178[5]
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Jan. 14. 1784. [i.e., 1785]

My letters of Nov. 11. and Dec. 10. will have reached you before your receipt of this. They acknowleged the receipt of your former letters, as this does of the one of Nov. 1. but what was my mortification when I came to apply the cypher to it to find that I could not make out one syllable of it: and the more so as it is the only letter I have received from America by this packet. Whether you have taken up a cypher established with some other person, or whether it is from my own stupidity that I am thus disappointed, I cannot tell. That you may judge whether I do not understand the application of your cypher, and set me right I will quote the first cyphered paragraph of your letter with the translation

  ‘The council  na   from   pa     fel  appear   ea    *
        912.   746.   65.  397.    463.  334.   500.  962.
    op    tax   enemy  cer   sea   the council  some  Penslva.  *
   712.   170.   442.  58.   659.      912.      633.   803.   968.’

At the same time to shew you in what manner I use it, and so enable you to overcome any difficulties you may have found in the cyphered parts of my former letters, I will now cypher a sentence, putting the words under the cypher. 
                426.  446.103.   165.    153.70.60.307.
                What    is     Congress     doing?
I shall be anxious to hear whether you have been able to decypher my letters. We are as yet quite uninformed whether Congress has met, where they are sitting, who is their president, what they are doing, how long they expect to sit, and every thing else relative to them. Our public letter by the December packet gave them an exact state of our proceedings to that date, since which we have not received one single communication, written or verbal, which is the reason we do not write a public letter by this packet. It seems as if all the powers had become torpid with the winter. There is still the same appearance of war as before, yet the general opinion of this country is that it will not take place. I apprehend this is founded on too great an undervaluation of the emperor’s resources. The English papers seem to exhibit some symptoms of a milder spirit returning towards us. They are small and equivocal however. It is not easy at present to get these papers, as their unbounded slanders and falsehoods, having touched a high character here, they are at present interdicted entrance into the kingdom.  Whether this will be taken off, and when, we cannot say. We rather wish it’s continuance, as our country was the object of a great proportion of their lies and obloquy. There being no public news stirring I will close my letter with an incident of a smaller nature. Mr. Blanchard of this country, and Dr. Jefferies of Massachusetts arrived here three days ago from Dover, having crossed the channel in a balloon. They were two hours from land to land. It was filled with inflammable air. Pray send me the journals of Congress from time to time when you write to me. I write by this packet to no other member, because I do not know who are the present members, and there is really nothing interesting to write. Present me affectionately to your collegues & beleive me to be Yours sincerely,

Th: Jefferson


P.S. To prevent future difficulties I will send you a cypher by the first private hand which shall come.

